925 F.2d 490
288 U.S.App.D.C. 259
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.William SHANKEL, Appellant,v.DRG FINANCIAL CORP.
No. 90-7009.
United States Court of Appeals, District of Columbia Circuit.
Jan. 9, 1991.

Before WALD, Chief Judge, and MIKVA and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for leave to file motion to dismiss appeal, the opposition thereto, and the reply;  the motion to dismiss appeal;  the motion for leave to file motion to extend time to file brief;  the motion to extend time to file brief, and the opposition thereto;  the motion for consideration based upon untimely filing, and the opposition thereto, it is


2
ORDERED that the motion for leave to file motion to dismiss appeal be granted.  The Clerk is directed to file the lodged document.  It is


3
FURTHER ORDERED that the unopposed motion for leave to file motion to extend time be granted.  The Clerk is directed to file the lodged document.  It is


4
FURTHER ORDERED that the motion for consideration based upon untimely filing be granted.  The Clerk is directed to file (1) the lodged opposition to the motion for leave to file motion to dismiss, which the court construes as appellant's opposition to the motion to dismiss;  and (2) the lodged reply to the opposition.  It is


5
FURTHER ORDERED that the motion for leave to file motion to extend time be granted.  The Clerk is directed to file the lodged document.  It is


6
FURTHER ORDERED that the motion to dismiss be granted.  Appellant's counsel provide no "extraordinary or compelling circumstances" justifying their failure to submit a timely motion to extend the court's briefing deadlines or their continued failure to file a brief in this case.  See D.C.Cir. Rule 11(f)(1) and (4);  Barber v. American Sec. Bank, 841 F.2d 1159, 1162 (D.C.Cir.1988) (per curiam);  HBZ Communications, Inc. v. FCC, 516, 518 (D.C.Cir.1987) (per curiam);  see also Fed.R.App.P. 31(c).  It is


7
FURTHER ORDERED that the motion to extend time be dismissed as moot.


8
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.